Citation Nr: 1225280	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from April 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active military service.

2.  The Veteran has tinnitus that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is likely a result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The Veteran has tinnitus that is likely a result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of a dental specialist.  

The Board observes that a June 2009 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  The only record obtained is a record from the Office of the Surgeon General showing treatment for keratoconjunctivitis in July 1954.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

According to post-service medical records, in May 2001, the Veteran complained of decreased hearing following a recent ear infection.  He had a positive history of noise exposure in the military.  He also had constant bilateral tinnitus.  Examination revealed mild to severe sensorineural hearing loss from 2000 to 8000 Hertz.  In January 2006, the Veteran reported having had tinnitus for over 30 years.  He was diagnosed with moderate presbycusis bilaterally, left greater than right.  Audiological evaluations dated in January 2006 and August 2009 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  None of his records contains any opinion regarding the etiology of his bilateral hearing loss and tinnitus.

A statement from the Veteran's step-daughter received in November 2010 shows that he had raised her since she was 10 years old.  She noticed that even as a younger man, the Veteran's hearing was not the best.  She found herself having to repeat her requests.  She also reported that over the years, the Veteran had complained about the loud ringing in his ears, which he attributed to his use of weapons during military training.

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that he worked as an X-ray technician in a dental clinic in service.  He reported military noise exposure in basic training and from "base noises."  He did not report any noise exposure in his primary duty as a dental X-ray technician.  He denied any occupational or recreational noise exposure after service.  The onset of his tinnitus was reportedly about two years after basic training.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  

The examiner opined that with the evidence available to review (or the lack thereof), an opinion could not be provided regarding the Veteran's claim for service connection for hearing loss without resort to mere speculation.  The examiner noted that the only audiograms for review were completed many years after his military separation, which occurred 54 years ago.  His only military noise exposure was basic training and his normal military duty included no noise exposure.  The examiner also opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  The rationale was that at that appointment, the Veteran reported that his tinnitus had its onset two years after his basic training.  Documentation from private examinations stated that the Veteran's tinnitus had its onset many years after military separation.  Had his tinnitus been related to his military noise exposure in basic training, it would have been noticed prior to two years afterward.  The reported onset of tinnitus years after basic training suggested that it was less likely as not caused by or a result of his military noise exposure.

The Veteran testified at his hearing that he incurred acoustic trauma from firing weapons during basic training and when stationed in Japan from activity at Camp Zama.  June 2011 Hearing Transcript (H.T.) at 3-4.  During his basic training, he remembered a distinct difference in his ability to hear along with a tingling sensation or a slight ringing in his ears.  Id. at 4.  He thought that his hearing would improve after basic training.  Id.  The Veteran also testified that no hearing protection was used in service.  Id.  The Veteran reported having defective hearing and tinnitus since his discharge from service.  Id. at 5.  The Veteran also explained that he told the VA examiner that his tinnitus began in basic training, but became more pronounced two years later.  Id. at 6.  He indicated that it was more pronounced even in service.  Id. at 14.  His wife testified that she had known him since 1978 and he had problems with his hearing when they met.  Id. at 8.  She also testified that he reported being around loud noise in service and that it affected his ears.  Id.  The Veteran testified that he was treated two to four years after service and that he attempted to obtain those records.  Id. at 13.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  Initially, the Board finds that the Veteran did incur in-service acoustic trauma during his basic training.  Here, the Veteran has reported that no hearing protection was worn during basic training when he was firing weapons.  He is competent to report noise exposure incurred without the use of hearing protection during his military service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible.  Thus, the Board concedes in-service acoustic trauma.

Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA, in addition to tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and onset of his current bilateral hearing loss and tinnitus disabilities.  Here, the Veteran has reported noticing the onset of his hearing loss and tinnitus during his military service.  The Veteran has reported that both continued after service.  He is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his bilateral hearing loss and tinnitus occurred in service following exposure to acoustic trauma.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As in-service acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus for his bilateral hearing loss and tinnitus. 

In finding that the evidence supports a nexus, the Board acknowledges the May 2011 VA examiner's negative nexus opinion regarding tinnitus.  As discussed above, the examiner was unable to render an opinion regarding the Veteran's bilateral hearing loss based on the lack of information in the claims file.  As for the tinnitus, the examiner's opinion was premised upon the Veteran report at that examination that the onset was two years after basic training.  However, the Veteran clarified at his hearing that his tinnitus became more pronounced two years after basic training, not that it began two years later.  The Board finds the Veteran's explanation credible.  Furthermore, the Board observes that two years after the Veteran's basic training was still during his active military service.  Therefore, the Veteran's contentions indicate that his tinnitus both began and became more pronounced during his active service.  Thus, in light of the Veteran's explanation regarding the discrepancy in the reported onset date of tinnitus at the VA examination, the Board finds that the negative nexus opinion of less weight.  

The Board's finding that service connection is warranted is further supported by the Veteran's wife's testimony and his step-daughter's statement.  Such evidence shows that the Veteran had bilateral hearing loss and tinnitus years before what is shown by the post-service medical evidence.  The Veteran's wife and step-daughter are competent to report noticing problems with the Veteran's hearing.  They are also competent to report what the Veteran told them about his tinnitus.  Additionally, there is nothing in the record to suggest that they should not be believed.  

Furthermore, post-service treatment records in 2001--several years prior to the filing of the current claim--show that the Veteran reported a positive history of military noise exposure.  No post-service noise exposure has been shown.  The Board acknowledges that the Veteran was diagnosed as having presbycusis in January 2006.  Presbycusis is defined as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age.  See Dorland's Illustrated Medical Dictionary 1534 (31st. ed., 2007).  However, even if the Veteran does have some degree of age-related hearing loss, the fact remains that the Veteran, his wife, and step-daughter have indicated that he had hearing loss even when he was younger.  Thus, the evidence supports a finding that the Veteran has bilateral hearing loss and tinnitus that are as likely as not related to his military service.

Accordingly, in considering the in-service acoustic trauma, and the Veteran's, his wife's and step-daughter's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that are traceable to military service.  The evidence is in favor of a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


